Title: To James Madison from James Ogilvie, 15 July 1808
From: Ogilvie, James
To: Madison, James



Alexandria, July 15. 1808.

It gives me, Sir, peculiar pleasure to embrace the occasion, which accident affords me of introducing to your acquaintance, my friend Doctor William Daingerfield of Alexandria.  I am aware that introductory letters are generally written in the spirit formality & civility, & that the courtesies of polite society, allow a latitude of expression, not strictly confined by the principle of sincerity.  I do not wish to avail myself of the latitude, when I add that I deem Doctor Daingerfield a man of extraordinary merit and worth.  With best respects to Mrs. Madison Believe me to be, sir, Yours with the sincerest respect

James Ogilvie

